Title: To John Adams from Horatio Gates Spafford, 8 April 1824
From: Spafford, Horatio Gates
To: Adams, John


				
					Esteemed Friend—
					Troy, N.Y., 4 Mo. 8, 1824.
				
				Can I send thee a 3 dollar octavo volume of 620 pages, by mail, post-free? I have just published so good a thing that I very much want thee to see it. A Gazetteer & Geography of the State of New-York, the writing of which employed me, closely, for more than 2 years. As I have send all the freedom of remark that a Republican ought to do, aiming at truth, there are many things incidentally said besides what relates to mere topography, on which I want thy opinion. With great respect, thy friend,
				
					Horatio Gates Spafford
				
					
				
			